 4:21-bk-12261 Doc#: 11 Filed: 08/26/21 Entered: 08/26/21 12:55:29 Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF ARKANSAS
                               LITTLE ROCK DIVISION


IN RE:         ADVANCED TISSUE, LLC                                    CASE NO. 4:21-bk-12261
                Debtor-in-Possession                                               Chapter 11

             AMENDED MOTION TO APPROVE SALE OF EXCESS INVENTORY
                   BY PRIVATE SALE, FREE AND CLEAR OF LIENS

        Debtor, for its Motion to Approve Sale of Excess Inventory by Private Sale, free and

clear of liens, states as follows:

        1.      On August 23, 2021, the Debtor filed a Voluntary Petition for Relief under

Chapter 11 of the Bankruptcy Code. The Debtor has control of and continues to operate its

business as the Debtor-in-Possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        2.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334(b). This

is a core proceeding. 28 U.S.C. § 157(b)(1), (b)(s)(A), and (b)(2)(N). Venue of this case and the

Motion in this district are proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      Section 363(b) of the Bankruptcy Code provides that a debtor-in-possession, after

notice and a hearing, may sell property of the estate outside the ordinary course of business. In

accordance with Bankruptcy Rule 6004(f)(1), sales of property outside the ordinary course of

business may be by private sale or public auction. On the terms and conditions set forth in this

Motion, the Debtor proposes a sale of Excess Inventory listed on attached Exhibit “A”

(collectively, the “Excess Inventory”) by private sale to Direct Medical Incorporated

(“Purchaser”) for $85,000.00 (“Purchase Price”). The obligation of the Purchaser to consummate

the purchase of the Excess Inventory is expressly conditioned upon the sale being approved by

entry of an order of this Court.
 4:21-bk-12261 Doc#: 11 Filed: 08/26/21 Entered: 08/26/21 12:55:29 Page 2 of 4




         4.    Section 363(f) of the Bankruptcy Code permits debtors to sell assets free and clear

of liens, claims, and encumbrances with any liens, claims or encumbrances in the property

attaching to the proceeds of the sale. The Excess Inventory is subject to a lien in favor of Bell

Bank. The proposed Purchase Price is less than the debt to Bell Bank. On information and belief,

however, the proposed sale amount is or may be acceptable to Bell Bank to release its lien as

such bank has additional collateral of the Debtor and a related party that secures the Debtor’s

indebtedness to Bell Bank. The Debtor is not aware of any other liens with respect to the Excess

Inventory. The Debtor believes that one or more of the requirements of Section 363(f) are

satisfied and requests that the Excess Inventory be transferred to Purchaser free and clear of all

liens, claims, and encumbrances of any kind.

         5.    The Excess Inventory to be sold pursuant to this motion is being sold in

accordance with 11 U.S.C. § 363 and the Federal Rules of Bankruptcy Procedure. This sale is on

a strictly “as is, where is” basis with no warranties being extended except as to title and as

otherwise set forth in this Motion or the Sale Order.

         6.    The Debtor further requests that all liens, claims, and encumbrances of all parties

having an interest in the Excess Inventory being sold attach to the sale proceeds in the order and

priority to which they had just before the sale and be preserved for future determination by this

Court.

         7.    Because of the Chapter 11 filing, an emergency exists, and the Debtor requests a

shortening of the normal 21-day time period for creditors to object to 10 days. The Debtor is

providing electronic notice to counsel for Debtor’s largest creditor, Bell Bank.

         8.    The sale of the Excess Inventory will enable the Debtor to obtain proceeds that

may subsequently be distributed to one or more creditors. The sale was the product of arm’s-



                                                 2
 4:21-bk-12261 Doc#: 11 Filed: 08/26/21 Entered: 08/26/21 12:55:29 Page 3 of 4




length negotiations between the Debtor and the Purchaser, the Purchase Price is fair and

reasonable, and the sale is in the best interest of the estate and its creditors. The sale terms do not

contain any special treatment for the Purchaser, or any of its respective affiliates or insiders.

Accordingly, the Purchaser should be deemed a good faith purchaser within Section 363(m) of

the Bankruptcy Code.

       9.      The Debtor also requests a waiver of the 14-day stay period set forth in Rule

6004(h) of the Federal Rules of Bankruptcy Procedure.

       10.     A complete copy of this Motion will be provided to (i) all creditors of the estate;

(ii) any entities known to have asserted any lien, claim or encumbrance in or upon the Excess

Inventory: (iii) the Office of the United States Trustee, (iv) the Internal Revenue Service, (v) the

Arkansas Department of Finance and Administration, and (vi) all entities that have requested

notice in accordance with Bankruptcy Rule 2002. In light of the nature of the relief requested

herein, the Debtor submits that no other or further notice is required.

      NOTICE OF OPPORTUNITY TO OBJECT: YOU ARE HEREBY NOTIFIED
THAT YOU MAY OBJECT TO THIS MOTION ONLY BY FILING A WRITTEN
RESPONSE WHICH IS FILED WITH THE UNITED STATES BANKRUPTCY COURT,
300 WEST SECOND STREET, LITTLE ROCK, ARKANSAS 72201. THE DEBTOR HAS
CONTEMPORENOUSLY FILED A MOTION TO SHORTEN THE TIME TO
RESPOND TO10 DAYS, WHICH, IF GRANTED, WILL EXPIRE ON SEPTEMBER 6,
2021. A COPY OF ANY RESPONSE OR OBJECTION SHOULD ALSO BE SENT TO
THE UNDERSIGNED COUNSEL FOR THE DEBTOR, KEVIN P. KEECH, KEECH
LAW FIRM, P.A., 2011 S. BROADWAY, LITTLE ROCK, ARKANSAS 72206. ANY
OBJECTIONS FILED WILL BE HEARD AT A HEARING WITH THE TIME AND
DATE OF SUCH HEARING TO BE SET BY THE COURT. IN THE EVENT NO
OBJECTIONS ARE FILED, THE COURT MAY ENTER AN ORDER GRANTING THE
REQUESTED RELIEF WITHOUT FURTHER NOTICE.

       WHEREFORE, the Debtor prays for entry of a Sale Order by this Court (i) approving and

authorizing the Debtor to consummate the sale of Excess Inventory on the terms described herein

by private sale as in the best interest of the estate and its creditors, (ii) that marketable,



                                                  3
 4:21-bk-12261 Doc#: 11 Filed: 08/26/21 Entered: 08/26/21 12:55:29 Page 4 of 4




indefeasible title and interest to the Excess Inventory be transferred to Purchaser by delivery of a

Bill of Sale from the Debtor, providing that such transfer is free and clear of all liens, claims,

rights and encumbrances of any kind, (iii) that any liens, claims, and encumbrances with interest

in the Excess Inventory attach to the proceeds from the sale, (iv) that the 14-day stay set forth in

Bankruptcy Rule 6004(h) be inapplicable and the Sale Order be effective immediately, and (v)

granting to the Debtor all other proper relief to which it may be entitled.

                                              Respectfully submitted,

                                              KEECH LAW FIRM, PA
                                              2011 S. Broadway
                                              Little Rock, Arkansas 72206
                                              Telephone:      501.221.3200
                                              Facsimile:      501.221.3201
                                              kkeech@keechlawfirm.com

                                       By:    /s/ Kevin P. Keech
                                              Kevin P. Keech, Ark. Bar No. 98147
                                              KEECH LAW FIRM, PA
                                              Attorneys for the Debtor



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was filed
via the Court’s electronic case filing system on August 26, 2021, which will send notification of
such filing to all registered parties.

And by U.S. Mail to the following:

       Bell Bank and Twenty Largest Unsecured Creditors per addresses on creditors matrix.
All Creditors per Creditors Matrix accessed from Court’s ECF System on August 26, 2021.

Direct Medical Incorporated
121 S. Illinois St.
Belleville, IL 62220


                                              /s/ Kevin P. Keech
                                              Kevin P. Keech




                                                  4
